Case 1:20-cv-01395-RC Document 12-2 Filed 06/08/20 Page 1of1

IN THE
UNITED STATES DISTRICT COURT
FOR
THE DISTRICT OF COLUMBIA

The Honorable Kevin O. McCarthy,
et al.,

Plaintiffs

Vv.

Civil Action No. 1:20-cv* 4395

The Honorable Nancy Pelosi,
Speaker of the House of Representatives
et al.

Defendants

Ny ww ow oS Nee Nee ee ee Ne”

 

ORDER

The motion for permission to file an amicus curiae brief in the above captioned case having
come before this honorable court, the plaintiffs' and defendants' not being harmed by the granting
thereof, and the pleading relevant to this case as part of the official record, it is this day

of , 2020, hereby,

 

ORDERED, that permission to file the brief be and the same is hereby, granted.

/S/ _ _
The Honorable Rudolph Contreas, Esq.
United States District Court Judge

 
